F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 11 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 PAUL McWILLIAMS,

          Plaintiff-Appellant,
                                                            No. 96-1371
 v.
                                                        (D.C. No. 95-S-2353)
                                                             (D. Colo.)
 CARMEN SCHOENEMAN, JOHN DOE #1,
 JOHN DOE #2,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Paul McWilliams, an inmate in the custody of the Colorado Department of

Corrections at the time he initiated this lawsuit, appeals from the district court's

grant of summary judgment in favor of Defendants Carmen Schoeneman and John

Does #1 and #2 on his civil action brought pursuant to 42 U.S.C. § 1983 (1994).



      On appeal, Mr. McWilliams contends the defendants violated his First,

Fourth, Fifth, and Fourteenth Amendment rights by opening and reading his mail.

He also asserts the district court erred by not granting him a jury trial on his

claims, and by denying his motion for discovery.



      We review the district court's discovery ruling for an abuse of discretion.

GWN Petroleum Corp. v. OK-Tex Oil & Gas, Inc., 998 F.2d 853, 858 (10th Cir.

1993). On appeal, Mr. McWilliams presents no facts, argument or law showing

the district court's ruling to have been an abuse of discretion. He simply states in

conclusory fashion that the district court's denial of his motion limited his ability

to present his case. Although we construe pro se pleadings liberally, Haines v.

Kerner, 404 U.S. 519, 520-21 (1972), that leniency does not entitle pro se

litigants to review of conclusory assertions of district court error. See Drake v.

Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) ("Despite the liberal

construction afforded pro se pleadings, the court will not construct arguments or


                                          -2-
theories for the plaintiff in the absence of any discussion of those issues.");

Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir. 1986) (district court properly

dismissed action because pro se litigant's allegations were conclusory and

unsupported by underlying facts). Accordingly, because Mr. McWilliams presents

no arguments showing the district court's denial of his motion for discovery was

an abuse of discretion, we affirm the district court's ruling. See Murrell v.

Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (perfunctory complaints that fail

to frame and develop an issue are insufficient to invoke appellate review).



      Our standard of review of the district court's grant of summary judgment is

de novo. Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir. 1996). "'Summary

judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.'" Id. (quoting Wolf v. Prudential Ins. Co. of Am., 50

F.3d 793, 796 (10th Cir. 1995)).



      The magistrate judge who reviewed Mr. McWilliams' claims recommended

the district court grant the Defendants' motion for summary judgment. The

magistrate judge reasoned that, because Mr. McWilliams' mail was not "legal


                                          -3-
mail," the Defendants were authorized to open and read it. Further, the magistrate

judge found the Defendants were authorized to seize the letter at issue because it

threatened the security of the prison facility. Accordingly, the magistrate judge

concluded the Defendants did not violate Mr. McWilliams' rights to freedom of

speech, privacy or due process. After review of the record, we affirm the district

court's grant of summary judgment to the Defendants for substantially the reasons

stated in the magistrate judge's recommendation, a copy of which we attach

hereto. Further, because the district court granted summary judgment in favor of

the Defendants, Mr. McWilliams had no right to present his claims to a jury. See

Fed. R. Civ. P. 56 (authorizing the grant of summary judgment).



      We AFFIRM the district court's holding.



                                       Entered for the Court

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -4-